UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05655 Deutsche Municipal Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:8/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2014(Unaudited) Deutsche Municipal Income Trust (formerly DWS Municipal Income Trust) Principal Amount ($) Value ($) Municipal Bonds and Notes 117.5% Arizona 1.1% Arizona, Salt Verde Financial Corp., Gas Revenue: 5.0%, 12/1/2037, GTY: Citibank NA 5.5%, 12/1/2029, GTY: Citibank NA Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2040 California 19.9% Beaumont, CA, Utility Authority Revenue, Wastewater Enterprise Project, Series A, 0.03% *, 9/1/2041, LOC: Union Bank of California NA California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, Series F-1, Prerefunded, 5.125%, 4/1/2039 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034, GTY: Citigroup, Inc. California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, Prerefunded, 7.2%, 8/1/2039 California, South Bayside Waste Management Authority, Solid Waste Enterprise Revenue, Shoreway Environmental Center, Series A, 6.25%, 9/1/2029 California, State General Obligation: Series A, 144A, 0.03% *, 5/1/2040, LOC: Royal Bank of Canada 5.0%, 11/1/2043 5.25%, 4/1/2035 5.5%, 3/1/2040 6.0%, 4/1/2038 California, State Health Facilities Financing Authority Revenue, Children's Hospital, Series D, 0.04% *, 11/1/2034, GTY: Children's Healthcare of California, LOC: U.S. Bank NA California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.25%, 4/1/2034 California, Statewide Communities Development Authority Revenue, American Baptist Homes of the West, 6.25%, 10/1/2039, GTY: American Baptist Homes of the Midwest Corona-Norco, CA, Unified School District, Election of 2006, Series A, 5.0%, 8/1/2031, INS: AGMC Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series B, 5.0%, 5/15/2035 Port Oakland, CA, Series A, AMT, 5.0%, 11/1/2027, INS: NATL Rancho, CA, Water District Community Facilities District No. 89-5, Special Tax, 0.03% *, 9/1/2028, LOC: Wells Fargo Bank NA San Diego County, CA, Regional Airport Authority Revenue, Series B, AMT, 5.0%, 7/1/2043 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, Unified School District, Election 2012, Series C, 5.0%, 7/1/2035 Colorado 2.6% Colorado, E-470 Public Highway Authority Revenue, Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, State Health Facilities Authority Revenue, School Health Systems, Series A, 5.5%, 1/1/2035 Denver, CO, City & County Airport Revenue, Series A, AMT, 5.25%, 11/15/2043 District of Columbia 0.9% District of Columbia, Metropolitan Airport Authority Systems Revenue: Series A, AMT, 5.0%, 10/1/2038 Series A, AMT, 5.0%, 10/1/2043 Florida 10.4% Miami-Dade County, FL, Aviation Revenue, Series A, 5.5%, 10/1/2041 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.375%, 10/1/2035 Miami-Dade County, FL, Educational Facilities Authority Revenue, University of Miami, Series A, 5.75%, 4/1/2028 Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series A, 5.0%, 7/1/2035, INS: AGMC North Brevard County, FL, Hospital District Revenue, Parrish Medical Center Project: 5.5%, 10/1/2028 5.75%, 10/1/2038 Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 Georgia 7.8% Atlanta, GA, Airport Revenue: Series A, 5.0%, 1/1/2035 Series C, AMT, 5.0%, 1/1/2037 Atlanta, GA, Water & Wastewater Revenue, Series A, 6.25%, 11/1/2039 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series A, 5.5%, 2/15/2045 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2020, GTY: JPMorgan Chase & Co. Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Series A, 5.5%, 9/15/2028, GTY: Merrill Lynch & Co., Inc. Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare Systems, 6.5%, 8/1/2038, INS: AGC Guam 0.1% Guam, International Airport Authority Revenue, Series C, AMT, 6.375%, 10/1/2043 Hawaii 1.1% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2039 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Idaho 0.9% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center: 5.0%, 7/1/2035, INS: AGMC 6.75%, 11/1/2037 Illinois 8.6% Chicago, IL, Airport Revenue, O'Hare International Airport: Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Chicago, IL, General Obligation, Series A, 5.25%, 1/1/2035 Illinois, Finance Authority Revenue, Advocate Health Care Network: Series B, 5.375%, 4/1/2044 Series D, 6.5%, 11/1/2038 Illinois, Finance Authority Revenue, Memorial Health Systems, 5.5%, 4/1/2039 Illinois, Finance Authority Revenue, Northwest Community Hospital, Series A, 5.5%, 7/1/2038 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, Ascension Health Credit Group, Series A, 5.0%, 11/15/2032 Illinois, State Finance Authority Revenue, OSF Healthcare Systems, Series A, 5.0%, 5/15/2041 Illinois, State Finance Authority Revenue, University of Chicago, Series A, 5.0%, 10/1/2038 Illinois, State General Obligation, 5.5%, 7/1/2038 University of Illinois, Auxiliary Facilities Systems, Series A, 5.25%, 4/1/2041 Indiana 1.4% Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Indiana, State Finance Authority Revenue, Community Foundation of Northwest Indiana, 5.0%, 3/1/2041 Kentucky 1.8% Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2042, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 1.0% Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maryland 0.5% Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital, 5.75%, 1/1/2033 Massachusetts 1.2% Massachusetts, State Development Finance Agency Revenue, Northeastern University, Series A, 5.25%, 3/1/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Michigan 4.0% Detroit, MI, Water & Sewerage Department, Sewerage Disposal System Revenue, Series A, 5.25%, 7/1/2039 Michigan, State Building Authority Revenue, Series I-A, 5.375%, 10/15/2041 Michigan, State Building Authority Revenue, Facilities Program: Series H, 5.125%, 10/15/2033 Series I, 6.0%, 10/15/2038 Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, Prerefunded, 8.25%, 9/1/2039 Minnesota 0.3% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Mississippi 0.3% Warren County, MS, Gulf Opportunity Zone, International Paper Co., Series A, 6.5%, 9/1/2032 Nevada 3.8% Clark County, NV, Airport Revenue, Series B, 5.125%, 7/1/2036 Henderson, NV, Health Care Facility Revenue, Catholic Healthcare West, Series B, 5.25%, 7/1/2031 Las Vegas Valley, NV, Water District, Series B, 5.0%, 6/1/2037 New Jersey 5.7% New Jersey, Hospital & Healthcare Revenue, General Hospital Center at Passaic, ETM, 6.75%, 7/1/2019, INS: AGMC New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, The Goethals Bridge Replacement Project, AMT, 5.125%, 7/1/2042, INS: AGMC New Jersey, State Transportation Trust Fund Authority, Transportation Program, Series AA, 5.5%, 6/15/2039 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.25%, 6/15/2036 Series B, 5.5%, 6/15/2031 Series A, 5.5%, 6/15/2041 Series A, 6.0%, 12/15/2038 New Jersey, State Turnpike Authority Revenue, Series E, 5.25%, 1/1/2040 New York 8.0% New York, Metropolitan Transportation Authority Revenue: Series C, 5.0%, 11/15/2038 Series D, 5.0%, 11/15/2038 Series C, 5.0%, 11/15/2042 Series A-1, 5.25%, 11/15/2039 New York, State Agency General Obligation Lease, Higher Education Revenue, Dormitory Authority, City University, Series A, 5.625%, 7/1/2016 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, Utility Debt Securitization Authority, Restructuring Revenue: Series TE, 5.0%, 12/15/2034 Series TE, 5.0%, 12/15/2035 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second General Resolution: Series AA, 5.0%, 6/15/2044 Series EE, 5.375%, 6/15/2043 Port Authority of New York & New Jersey: 5.0%, 9/1/2036 5.0%, 9/1/2039 North Carolina 0.6% North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health System, Series D, 6.25%, 12/1/2033 North Dakota 0.7% Fargo, ND, Sanford Health Systems Revenue, 6.25%, 11/1/2031 Ohio 3.0% Cuyahoga County, OH, Health Care Facility Revenue, AM McGregor Home Project, 0.06% *, 5/1/2049, LOC: Northern Trust Co. Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series A, 6.5%, 11/15/2037 Ohio, State Hospital Facility Revenue, Cleveland Clinic Health: Series A, 5.5%, 1/1/2039 Series B, 5.5%, 1/1/2039 Ohio, State Turnpike Commission, Junior Lien, Infrastructure Projects, Series A-1, 5.25%, 2/15/2039 Pennsylvania 2.7% Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical, 5.625%, 8/15/2039 Franklin County, PA, Industrial Development Authority Revenue, Chambersburg Hospital Project, 5.375%, 7/1/2042 Pennsylvania, State Turnpike Commission Revenue, Series A, 5.0%, 12/1/2038 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Puerto Rico 3.3% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.5%, 8/1/2042 Series A, 6.0%, 8/1/2042 Series A, 6.375%, 8/1/2039 Rhode Island 0.4% Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, University of Rhode Island, Series A, 6.25%, 9/15/2034 South Carolina 3.5% Charleston County, SC, Airport District, Airport System Revenue, Series A, AMT, 5.875%, 7/1/2032 Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2031 South Carolina, State Ports Authority Revenue, 5.25%, 7/1/2040 South Carolina, State Public Service Authority Revenue, Santee Cooper, Series A, 5.75%, 12/1/2043 Tennessee 1.6% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue, 5.0%, 12/15/2021, GTY: Merrill Lynch & Co., Inc. Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Sullivan County, TN, Health, Educational & Housing Facilities Board, Hospital Revenue, Wellmont Health Systems Project, Series C, 5.25%, 9/1/2036 Texas 15.5% Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series B, Prerefunded, 7.25%, 12/1/2035 Harris County, TX, Houston Port Authority, Series A, AMT, 6.25%, 10/1/2029 Houston, TX, Airport Revenue, People Mover Project, Series A, AMT, 5.5%, 7/15/2017, INS: AGMC North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 North Texas, Tollway Authority Revenue, Special Project Systems, Series D, 5.0%, 9/1/2032 Texas, Dallas/Fort Worth International Airport Revenue: Series F, AMT, 5.0%, 11/1/2035 Series H, AMT, 5.0%, 11/1/2042 Series F, 5.25%, 11/1/2033 Series A, 5.25%, 11/1/2038 Texas, Grand Parkway Transportation Corp., System Toll Revenue: Series B, 5.0%, 4/1/2053 Series B, 5.25%, 10/1/2051 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series B, 0.855% **, 12/15/2026, GTY: Merrill Lynch & Co., Inc. Series D, 6.25%, 12/15/2026, GTY: Merrill Lynch & Co., Inc. Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.5%, 8/1/2021, GTY: The Goldman Sachs Group, Inc. 5.5%, 8/1/2025, GTY: The Goldman Sachs Group, Inc. Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project, 5.0%, 10/1/2035 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue: 5.0%, 12/15/2030 5.0%, 12/15/2031 5.0%, 12/15/2032 West Harris County, TX, Regional Water Authority, Water Systems Revenue, 5.0%, 12/15/2035 Virgin Islands 0.5% Virgin Islands, Public Finance Authority Revenue, Gross Receipts Tax Loan Note, Series A, 5.0%, 10/1/2032 Virginia 0.3% Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 3.7% Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Catholic Health Initiatives, Series A, 5.0%, 2/1/2041 Washington, State Health Care Facilities Authority, Swedish Health Services, Series A, Prerefunded, 6.75%, 11/15/2041 Washington, State Motor Vehicle Tax-Senior 520 Corridor Program, Series C, 5.0%, 6/1/2031 Wisconsin 0.3% Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Total Municipal Bonds and Notes (Cost $558,931,893) Underlying Municipal Bonds of Inverse Floaters (a) 39.2% Florida 6.7% Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2023, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2025, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2026, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2032, INS: AGMC (b) Trust: Miami-Dade County, FL, Transit Improvements, Series 2008-1160, 144A, 9.381%, 7/1/2016, Leverage Factor at purchase date: 2 to 1 Massachusetts 4.9% Massachusetts, State Water Pollution Abatement Trust, Series 13, 5.0%, 8/1/2032 (b) Massachusetts, State Water Pollution Abatement Trust, Series 13, 5.0%, 8/28/2037 (b) Trust: Massachusetts, State Pollution Control, Water Utility Improvements, Series 3159, 144A, 13.772%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Nevada 6.0% Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2028 (b) Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2029 (b) Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/3/2030 (b) Trust: Clark County, NV, General Obligation, Series 3158, 144A, 13.773%, 6/1/2016, Leverage Factor at purchase date: 3 to 1 New York 11.7% New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2026 (b) Trust: New York, State Dormitory Authority Revenue, Series 3160, 144A, 13.773%, 3/15/2015, Leverage Factor at purchase date: 3 to 1 New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2024 (b) Trust: New York, State Dormitory Authority Revenue, Secondary Issues, Series 1955-3, 144A, 18.26%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority Revenues, State Supported Debt, University Dormitory Facilities, 5.0%, 7/1/2025 (b) New York, State Dormitory Authority Revenues, State Supported Debt, University Dormitory Facilities, 5.0%, 7/1/2027 (b) Trust: New York, State Dormitory Authority Revenues, Series 3169, 144A, 13.77%, 7/1/2025, Leverage Factor at purchase date: 3 to 1 New York, Triborough Bridge & Tunnel Authority Revenues, Series C, 5.0%, 11/15/2033 (b) Trust: New York, Triborough Bridge & Tunnel Authority Revenues, Series 2008-1188, 144A, 9.35%, 11/15/2033, Leverage Factor at purchase date: 2 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (b) Trust: New York City, NY, Series 2008-1190, 144A, 9.35%, 11/1/2027, Leverage Factor at purchase date: 2 to 1 Tennessee 6.6% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2027 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-3, 144A, 18.255%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2026 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-2, 144A, 18.26%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2028 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-4, 144A, 18.268%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Virginia 3.3% Virginia, State Resource Authority, Clean Water Revenue, 5.0%, 10/1/2027 (b) Virginia, State Resource Authority, Clean Water Revenue, 5.0%, 10/1/2028 (b) Trust: Virginia, State Resource Authority, Clean Water Revenue, Series 2917, 144A, 11.462%, 10/1/2028, Leverage Factor at purchase date: 2.5 to 1 Total Underlying Municipal Bonds of Inverse Floaters (Cost $190,065,684) % of Net Assets Value ($) Total Investment Portfolio (Cost $748,997,577) † MTPS, at Liquidation Value Floating Rate Notes (a) Other Assets and Liabilities, Net Remarketed Preferred Shares, at Liquidation Value Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of August 31, 2014. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of August 31, 2014. † The cost for federal income tax purposes was $627,053,321.At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $104,411,473.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $106,498,161 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,086,688. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. The Floating Rate Notes represent leverage to the Fund and is the amount owed to the floating rate note holders. (b) Security forms part of the below inverse floater.The Fund accounts for these inverse floaters as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments(c) $
